Name: Commission Directive 2006/47/EC of 23 May 2006 laying down special conditions concerning the presence of Avena fatua in cereal seed (Codified version) (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  agricultural policy;  European Union law;  tariff policy;  plant product;  means of agricultural production
 Date Published: 2008-12-24; 2006-05-24

 24.5.2006 EN Official Journal of the European Union L 136/18 COMMISSION DIRECTIVE 2006/47/EC of 23 May 2006 laying down special conditions concerning the presence of Avena fatua in cereal seed (Codified version) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 11(2) thereof, Whereas: (1) Commission Directive 74/268/EEC of 2 May 1974 laying down special conditions concerning the presence of Avena fatua in fodder plant and cereal seed (2) has been substantially amended (3). In the interests of clarity and rationality the said Directive should be codified. (2) Directive 66/402/EEC has laid down tolerances in respect of the presence of Avena fatua in cereal seed. (3) Those tolerances appear too high with regard to certain requirements. Consequently, Directive 66/402/EEC, provides for an additional marking in the case of seed complying with special conditions concerning the presence of Avena fatua. (4) The special conditions laid down in that connection are such as to satisfy such requirements while also taking account of the possibilities for the production and control of seed. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture, and Forestry. (6) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives set out in Annex I, Part B, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall issue on request the official certificate provided for in Article 11 of Directive 66/402/EEC; (a) if the crop is free of Avena fatua at the time of the field inspection officially carried out in conformity with the provisions of Annex I to that Directive and if a sample of a least 1 kg, drawn in accordance with the provisions of Article 7 of that Directive, is free of Avena fatua at the time of official examination; or (b) if a sample of at least 3 kg, drawn in accordance with the provisions of Article 7 of that Directive, is free of Avena fatua at the time of official examination. Article 2 Member States may prescribe that the official certificate is issued only in one of the two cases provided for in Article 1. Article 3 Directive 74/268/EEC, as amended by the Directive listed in Annex I, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives set out in Annex I, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex II. Article 4 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 23 May 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ 125, 11.7.1966, p. 2309. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ L 141, 24.5.1974, p. 19. Directive as amended by Directive 78/511/EEC (OJ L 157, 15.6.1978, p. 34). (3) See Annex I, Part A. ANNEX I PART A Repealed Directive with its amendment (referred to in Article 3) Commission Directive 74/268/EEC (OJ L 141, 24.5.1974, p. 19) Commission Directive 78/511/EEC (OJ L 157, 15.6.1978, p. 34) PART B List of time-limits for transposition into national law (referred to in Article 3) Directive Time-limit for transposition 74/268/EEC 1 July 1974 78/511/EEC 1 July 1980 ANNEX II CORRELATION TABLE Directive 74/268/EEC This Directive Article 2(1), introductory wording Article 1, introductory wording Article 2(1), first indent Article 1, point (a) Article 2(1), second indent Article 1, point (b) Article 3 Article 2 Article 4   Article 3  Article 4 Article 5 Article 5  Annexes I-II